DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Action/Claims
Receipt of Remarks/Amendments filed on 02/22/2021 is acknowledged. Claims 1-4, 6-8 and 10-20 are currently pending. Claims 1-4 have been amended. Claims 5 and 9 have been cancelled. Accordingly, claims 1-4, 6-8 and 10-20 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Withdrawn Rejections
Applicant’s arguments, filed 02/22/2021, with respect to claims 1-20 rejected under 35 U.S.C 112(b) have been fully considered and are persuasive. The rejection of claims 1-20 under 112(b) has been withdrawn. The arguments are persuasive because applicant have amended claim 1 to delete the limitation “wherein said composition has a dissolution temperature at or below about 115 C”. Applicant have also amended claim 2 to recite “the at least two amino acid”, which no longer has lack of antecedent basis. Claims 3 and 4 have also been amended to recite “the composition comprises two amino acid”, which no longer makes it unclear what the weight ratio would be when there are more than 2 amino acid based gelatinizing agents because the amended claim clearly states the ratio is for two amino acid based agents. Further, applicant have cancelled claim 9. The rejection of claims 5-8 and 10-20 is also withdrawn because they were included in the rejection as they depend on a rejected base claim and did not clarify the issues recited above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

Claims 1-4, 6-8, 10-12, 14-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida et al. (US 2009/0280077; Nov. 12, 2009) in view of Yamato et al. (US 7,244,419; Jul. 17, 2007), and Ferrari et al. (US 2005/0245673; Nov. 3, 2005).
Yoshida et al. throughout the reference teaches a cosmetic product having excellent usability and sufficient storage stability comprising amino acid oil gelling agent which provide a cosmetic with high transparency (Abstract; 0049). 
Yoshida exemplifies the composition comprising dibutyl lauroyl glutamide as amino acid oil gelling agent (Table 19). It further teaches it is more preferable to use two or more of the amino acid oil gelling agent in combination (0050) and dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide are preferred. Also, it discloses that the content of the amino acid oil gelling agents used is about 0.01 to 15% (Para 0050 and 0051), which overlap the concentration recited in instant claim 1. Yoshida discloses alcohols used in the invention can include octyl dodecanol, dodecyl hexadecanol, hexyl decanol, etc., with octyl dodecanol being the most preferable (0076). Table 19 of the reference further comprises octyl dodecanol (i.e. fatty alcohol). The composition further comprises polyamide resin as exemplified in table 19 at concentrations of 17.5, 19.80 or 20% which all overlap the instantly claimed amount. The reference teaches that silicone oil or thickening agent used in the invention can comprise alkyl-dimethicone (0079-0080). It teaches the alkyl dimethicone having 18 or more carbon atoms (0082) and exemplifies the composition comprising dimethicone (Table 16). Yoshida also discloses that the invention can comprise hydrogenated animal and vegetable fats, for example castor oil, lanolin, avocado oil and olive oil (0067). It further discloses and exemplifies the composition comprising hydrogenated polyisobutene (Table 19) which reads on the oil or polymer limitation recited in claims 1, 10 and 11. 
The amount of hydrogenated polyisobutene recited in Table 19 of Yoshida does not read on the instantly claimed amount, however, the reference in Table 5 and 7 examples discloses the amount of hydrogenated polyisobutene being 20%, which reads on the instantly claimed amount. 

The teachings of Yoshida have been set forth above.
Yoshida does not explicitly exemplify using at least two amino acid based gelatinizing agents and the ratio of the two amino acid based gelatinizing agents as recited in claims 1-4. Yoshida also does not teach an amount of the fatty alcohol (e.g., octyl dodecanol) which is instantly claimed. However, these deficiencies are cured by Yamato et al.
Yamato teaches a gel composition comprising N-lauroyl-L-glutamic acid dibutyl amide and N-2-ethylhexanoyl-L-glutamic acid dibutylamide, wherein the ratio of the total weight of the two components is 3:1 to 1:3 and more specifically 1:1 (Claims 1 and 2). Yamato in Table 3 of the reference discloses the amount of each amino acid based agent is 1% (i.e. 2% in total) and this also reads on the instantly claimed amount of amino acid based gelatinizing agent. The reference discloses that the composition comprising these agents have higher gel strength and higher transparency (Col. 10, lines 45-52). Further, Table 3 of the reference comprising the two amino acid based agents also comprise octyl dodecanol in a concentration of 14%, which reads on the concentration of fatty alcohol recited in the instant claims. 
Yoshida also does not explicitly teach the use of stearyl dimethicone (alkyl dimethicone) and the amount as recited in claim 1 and 8 or specifically exemplify an alkyl dimethicone as recited in claim 1. However, this deficiency is cure by Ferrari et al.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yoshida to incorporate the teachings of Yamato and Ferrari and expressly use a combination of N-lauroyl-L-glutamic acid dibutyl amide and N-2-ethylhexanoyl-L-glutamic acid dibutylamide in a weight ratio and amount taught by Yamato. One would be motivated to do so because Yoshida already explicitly exemplifies the use of an amino acid based gelatinizing agent and further teaches that it is preferable to use two or more of these components as discussed above. Yamato discloses and exemplifies using these two components and in a weight ratio that read on instant claim 3 and 4 and provides the motivation that this composition comprising these components have higher gel strength and higher transparency. Also, with respect to the amount of octyl dodecanol (fatty alcohol), other than the amount used in the examples, Yoshida doesn’t provide any guidance on the amount of octyl dodecanol that can be included. Yamato teaches an overlapping amount of octyl dodecanol along with the two amino acid based agent for cosmetic products and thus this concentration was known in the art. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05.

With regards to the amount of an oil or polymer (i.e. hydrogenated polyisobutene), even though Table 19 examples of Yoshida do not teach an overlapping amount of an oil or polymer, Yoshida discloses the amount of hydrogenated polyisobutene being 20% in other exemplified embodiments, thus it would have been obvious to one skilled in the art to determine the optimal amount based on what the known amounts were known in the art. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. In the instant case, Yoshida teaches a concentration of 20% for hydrogenated polyisobutene is also used in the formulations it teaches and thus one skilled in the art would have envisioned using this concentration.  
With regards to the colorants, it would have been obvious to one of ordinary skill in the art to comprise colorants based on the type of color and visual appearance desired from the cosmetic. Yoshida already discloses the use of various colorant in the composition such as aluminum lake as discussed above and therefore it would have been obvious to change or substitute one type of colorant for another based on the appearance that is desired from the cosmetic composition.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as .

Claims 1-4, 6-8, 10-12, 13, 14-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida et al. (US 2009/0280077; Nov. 12, 2009) in view of Yamato et al. (US 7,244,419; Jul. 17, 2007), and Ferrari et al. (US 2005/0245673; Nov. 3, 2005) as applied to claims 1-4, 6-8, 10-12, 14-15 and 17 above, and further in view of Branen et al. (Cosmetic science and technology series, Vol. 16, Pg. 159-162, 1997).
The teachings of Yoshida, Yamato and Ferrari have been set forth above.
Yoshida teaches the composition can comprise an antioxidant but does not specifically teach wherein the antioxidant is butylated hydroxytoluene as recited in claim 13. However, this deficiency is cured by Branen et al. 
Branen teaches antioxidant phenolic compounds for cosmetics which stop the propagation of free radicals including butylated hydroxytoluene (BHT) (section 7.1.1). It further states that BHT is generally recognized as safe in the United States and is relatively stable due to resonance delocalization and lack of positions suitable for attack by molecular oxygen (section 7.1.1). Moreover, it teaches that BHT has antimicrobial activity and is used as a preservative (Section 7.1.2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yoshida to incorporate the teachings of Branen and specifically include butylated hydroxytoluene as the antioxidant agent because Yoshida already teaches that the composition can comprise an antioxidant agent. One would be motivated to include specifically butylated hydroxytoluene because Branen teaches that BHT is stable and stops the propagation of free radicals, has antimicrobial activity and is generally recognized as safe in the United States. Therefore, since 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-4, 6-8, 10-12, 14-15, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida et al. (US 2009/0280077; Nov. 12, 2009) in view of Yamato et al. (US 7,244,419; Jul. 17, 2007), and Ferrari et al. (US 2005/0245673; Nov. 3, 2005) as applied to claims 1-4, 6-8, 10-12, 14-15 and 17 above, and further in view of Grimm et al. (US 2002/0064509; May 30, 2002).
The teachings of Yoshida, Yamato and Ferrari have been set forth above.
The references above do not explicitly teach wherein the colorant is a goniochromatic colorant and the amount of the goniochromatic colorant as recited in instant claim 16. However, this deficiency is cured by Grimm et al.
Grimm teaches a cosmetic composition comprising at least one goniochromatic pigment in order to create a goniochromatic effect on the skin, hair, the eyebrows, or the eyelashes (Abstract). It discloses the composition comprising the at least one goniochromatic pigment in the amount of 0.5 to 25% by weight with respect to the total weight of the composition (0014), which overlaps the amount recited in instant claim 16. Grimm further teaches that the composition provides aesthetic, goniochromatic, and volume effects and may also exhibit a soft focus effect, i.e., an effect which may conceal the microreliefs of the skin (0004). Moreover, it teaches that incident light reflected off of the multilayers of the at least one goniochromatic pigment at different angles which creates changes in hue and lightness also known as the goniochromatic effect (0008).  

From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-4, 6-8, 10-12, 14-15, 17, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida et al. (US 2009/0280077; Nov. 12, 2009) in view of Yamato et al. (US 7,244,419; Jul. 17, 2007), and Ferrari et al. (US 2005/0245673; Nov. 3, 2005) as applied to claims 1-4, 6-8, 10-12, 14-15 and 17 above, and further in view of Rettker (US 2008/0274354; Nov. 6, 2008).
The teachings of Yoshida, Yamato and Ferrari have been set forth above.
The references above do not expressly teach the composition comprising glitter which is holographically embossed, vacuum metalized polyester flakes. However, this deficiency is cured by Rettker. 
Rettker teaches emobossed fine particulate thin metal flakes having high levels of brightness and color intensity, which comprises forming a release coat on a flexible polymeric carrier film, embossing the release coat and vacuum metalizing the embossed release surface with a highly reflective 
With regards to the amount of the holographically embossed vacuum metalized polyester flakes, it would have been obvious to comprise an amount based on how much of the glitter or sparkle effect was desired as Rettker teaches that the flakes provide such effects. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yoshida to incorporate the teachings of Rettker and include the glittering composition taught by Rettker. One would be motivated to do so because Rettker teaches that the embossed flakes can be used in cosmetic formulations and that it can produce extremely high brightness characterized as an optically apparent glitter or sparkle effect in combination with high color intensity or chromaticity. Moreover, it would have been obvious to one of ordinary skill in the art to utilize various colorants of different properties known in the art in the amount based on the appearance that was desired from the cosmetic formulation. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1-4, 6-8, 10-12, 14-15, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida et al. (US 2009/0280077; Nov. 12, 2009) in view of Yamato et al. (US 7,244,419; Jul. 17, 2007), and Ferrari et al. (US 2005/0245673; Nov. 3, 2005) as applied to claims 1-4, 6-8, 10-12, 14-15 and 17 above, and further in view of Farer (US 2001/0036447; Nov. 1, 2001).  
Yoshida and the other references teaches the use of various colorants as discussed above, but they do not specifically teach the colorant being surface treated with a fluoropolymer. However this deficiency is cured by Farer et al.
Farer teaches particulates coated with fluorosilane (i.e. fluoropolymer) for cosmetic compositions (Abstract). Particulates include pigment (Abstract). The fluorosilane coated pigments reduce staining potential, improves water and/or oil resistance in cosmetic compositions, reduces oil breakthrough in a facial product and reduces color drift (Abstract). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yoshida to incorporate the teachings of Farer and include colorants surface treated with fluorosilane. One would have been motivated to do so because Farer teaches that the fluorosilane coated pigments reduce staining potential, improve water and/or oil resistance in cosmetic compositions, reduces oil breakthrough in a facial product and reduces color drift as discussed above. Moreover, similar to Yoshida, Farer also teaches a cosmetic composition which can be a lipstick or a liquid make-up incorporating colorants and therefore one of ordinary skill in the art would have reasonable expectation of success. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.




Response to Arguments
Applicant’s arguments, filed 02/22/2021, with respect to claims 1-20 rejected under 35 U.S.C 103 have been fully considered but they are not persuasive.
Section III. A of Remarks/Arguments:
With respect to the rejection over Yoshida in view of Yamato and Ferrari, applicant argued 
Applicant argued that the claimed compositions possess advantage of much shorter amount of time required to set and the rapid setting time of the claimed composition offers a significant advantage in manufacturing, as the compositions can be moulded, ejected and inserted in a package in the span of 3 to 10 minutes and that compositions can be removed from moulds without damage when in stick format. The applicant argued that the effects of the claimed compositions were unexpected and could not have been predicted from the teachings of Yoshida, Yamato and Ferrari. In particular, applicant argued that none of these references provide any guidance or motivation to prepare compositions that set faster. 
	In response, firstly, it is argued that the instant claims do not even recite a particular amount of time required for the composition to set. Therefore, applicant’s argument that the prior art composition has slower time to set compared to claimed invention is not persuasive. Second, the instant claims are directed to a product and the structure/components of the claimed invention is taught by the prior art references discussed supra. Since the structure of the composition of prior art references is the same as the claimed invention, the prior art composition would necessarily have the same effects and time to set which the applicant have argued about. Further, the examples provided in the instant specification do not provide any comparative examples which compare the instantly claimed invention with the closest 
Applicant further argued that Yoshida does not disclose or suggest compositions comprising at least two amino acid based gelatinizing agents and that one skilled in the art would not have been motivated to prepare compositions with at least two amino acid based gelatinizing agents from the disclosure of Yoshida. It was also argued that Yoshida does not teach any compositions which include about 15% to about 30% of fatty alcohol as required by the instant claims.
In response, even though the Yoshida reference does not exemplify any compositions that comprise at least two amino acid based gelatinizing agents, the reference does teach that it is more preferable to use two or more of the amino acid agents in combination (Para 0050). The rejection is made under 103 and does not need to exemplify all embodiments, only suggest.  “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123. Yoshida clearly suggest that it is more preferable to use two or more of the amino acid agents in combination and thus applicant’s argument is not persuasive. Moreover, as discussed supra, Yamato also discloses and exemplifies using these two components together and provides the motivation that this composition comprising these two components have higher gel strength and higher transparency. With 
	Applicant also argued that Yamato describes certain amino acids as gelling agents for oil but does not disclose or suggest the instant composition and that in particular, Yamato does not describe any compositions which include polyamide resin or alkyl dimethicone in the instantly claimed amounts. 
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the claims are rejected under 103 rejection and Yamato does not have to teach every component of the instant claims. As already discussed previously, the combination of Yoshida and Yamato clearly suggest to one skilled in the art to incorporate the two amino acid gelatinizing agent together in combination. Therefore, applicant’s argument that Yamato does not teach some other instantly claimed components is not persuasive at this time. 
Applicant made similar argument regarding the Ferrari reference. It was argued that none of the compositions of Ferrari overlap with the instant composition and that none of Ferrari’s composition include fatty alcohol, polyamide resin or at least two amino acid based gelling agents.
In response, similar to the argument made regarding Yamato above, the claims are rejected over Ferrari under 103 rejection and Ferrari does not have to teach every component of the instant claims.

Section III. B, C, D and E of Remarks/Arguments:

In response, applicant’s arguments regarding Yoshida, Yamato and Ferrari have been addressed above and thus the argument that Branen, Grim, Rettker and Farrer do not remedy the deficiencies is not persuasive. With respect to the references not disclosing or suggesting compositions of claim 1 and not providing the motivation to prepare compositions that set faster, same argument discussed above for Yoshida, Yamato and Ferrari apply to the other references and thus the arguments are not persuasive. 



Conclusion
Claims 1-4, 6-8 and 10-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616